DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "amino acid" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (US 2014/0296089).
	Regarding claim 1, Holmes et al. teaches an analyte measurement system (referred to as a system configured to measure a plurality of analytes, see [0021]) comprising: a test strip (referred to as a test strip 7300, see Fig. 73 and [1029]), comprising: a handling portion (referred to as the external pick-up receptacle 7320 that allows the strips to be moved, see Fig. 73 and [1033]- [1034]); a liquid sample insertion site (referred to as the test strip cavities 7340 configured to accept the liquid sample, see Fig. 73 and [1032]); a lateral flow pathway connected to the liquid sample insertion site, the lateral flow pathway comprising a plasma separation membrane (referred to as the vessel or tip 7100 that performs filtration on the blood sample, see Fig. 71 and [01539], where the tips are connected to the test strip, see [1017]) and an optically transparent measurement window coupled with the lateral flow pathway (the tip is made of an optically transparent material for measurement, see [0155]); wherein the optically transparent measurement window comprises a reactant configured to create a dye when it reacts with a at least a portion of a liquid sample (the vessel’s material has a chemical embedded that changes the sample’s wavelength, or color, see [0997]); a testing device (referred to as the assay station 10100, see Fig. 106 and [1960]), comprising: a cartridge port configured to receive the test strip (referred to as the sample vessel receiving location 10134, see Fig. 106 and [1960]); a light source configured to emit light toward a photon sensor such that the optically transparent measurement window is disposed between the light source and the photon sensor when the test strip is inserted into the cartridge port (referred to as the light source 7409 that directs light to the sample 7405 for detection by the photon detector or sensor 7408, see Fig. 74D and [1714]); an analog-to-digital converter (ADC) configured to convert an analog signal from the photon sensor into a digital signal (the detection unit captures an analog signal from the photon detector and converts it into a digital output, see [1376]); and a microcontroller configured to determine an analyte concentration based on the digital signal (referred to as the control unit that determines the concentration of the analyte, see [0052]).
Regarding claim 3, Holmes et al. teaches the analyte measurement system of claim 1, wherein the analyte comprises an amino acid (the analyte for detection is a nucleic acid, see [0041], where nucleic acids are made of amino acids).
Regarding claim 7, Holmes et al. teaches the analyte measurement system of claim 1, wherein the test strip further comprises a slot that is configured to ensure the test strip is seated and positioned properly upon insertion into the testing device (referred to as the sample vessel receiving location 10134 that ensures that the test sample is inserted properly, see Fig. 106 and [1960]).
Regarding claim 8, Holmes et al. teaches the analyte measurement system of claim 1, wherein the light source emits light between 200 nm and 600 nm in wavelength  (the light source emits light between 10nm – 5000nm, which covers the instant range, see [0862]).
Regarding claim 9, Holmes et al. teaches a liquid biological sample testing device, comprising: a cartridge port configured to receive a liquid biological sample test strip comprising an optically transparent measurement window (referred to as the sample vessel receiving location 10134, see Fig. 106 and [1960]); a light source configured to emit light toward a photon sensor such that the optically transparent measurement window is disposed between the light source and the photon sensor when the liquid biological sample test strip is inserted into the cartridge port (referred to as the light source 7409 that directs light to the sample 7405 for detection by the photon detector or sensor 7408, see Fig. 74D and [1714]); an analog-to-digital converter (ADC) configured to convert an analog signal from the photon sensor into a digital signal (the detection unit captures an analog signal from the photon detector and converts it into a digital output, see [1376]); and a microcontroller configured to determine an analyte concentration in a liquid biological sample disposed on the liquid biological sample test strip based on the digital signal (referred to as the control unit that determines the concentration of the analyte, see [0052]).
Regarding claim 10, Holmes et al. teaches the testing device of claim 9, further comprising at least one of a collimating optic, a short pass optical filter, a dichroic filter, and a cut-on optical filter (referred to as an optical sensor that only allows wavelengths under a certain range to pass, see [1713]).
Regarding claim 11, Holmes et al. teaches the testing device of claim 9, wherein the light source emits light between 200 nm and 600 nm in wavelength (the light source emits light between 10nm – 5000nm, which covers the instant range, see [0862]).
Regarding claim 12, Holmes et al. teaches a liquid biological sample test strip (referred to as a test strip 7300, see Fig. 73 and [1029]), comprising: a handling portion (referred to as the external pick-up receptacle 7320 that allows the strips to be moved, see Fig. 73 and [1033]- [1034]); a liquid sample insertion site (referred to as the test strip cavities 7340 configured to accept the liquid sample, see Fig. 73 and [1032]); a lateral flow pathway connected to the liquid sample insertion site, the lateral flow pathway comprising a plasma separation membrane (referred to as the vessel or tip 7100 that performs filtration on the blood sample, see Fig. 71 and [01539], where the tips are connected to the test strip, see [1017]); an optically transparent measurement window coupled with the lateral flow pathway (the tip is made of an optically transparent material for measurement, see [0155]); wherein the optically transparent measurement window comprises a reactant configured to create a dye when it reacts with at least a portion of a liquid sample (the tip comprises a chromogen, or a reactant that changes color when it contacts the sample, see [1883]); and a slot that is configured to ensure the test strip is seated and positioned properly upon insertion into a testing device (referred to as the sample vessel receiving location 10134 that ensures that the test sample is inserted properly, see Fig. 106 and [1960].
Regarding claim 16, Holmes et al. teaches the test strip of claim 12, further comprising a slot that is configured to ensure the test strip is seated and positioned properly upon insertion into the testing device (referred to as the sample vessel receiving location 10134 that ensures that the test sample is inserted properly, see Fig. 106 and [1960]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. as applied to claims 1 and 12 above, and further in view of Ayyub et al. (US 2017/0198329).
Regarding claim 2, Holmes et al. does not explicitly teach that the reactant comprises a tetrazolium salt. However, in the analogous art of test strip device for blood, Ayyub et al. teaches a device wherein the reactant comprises a tetrazolium salt (the biosensor contains a tetrazolium dye to form a colored formazan compound, see [0135]). 
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the device of Holmes et al. to have included the tetrazolium salt of Ayyub et al. for the benefit of generating a dye in response to exposure to the analyte within the sample (see [0135] in Ayyub et al.).
Regarding claim 4, Holmes et al. does not explicitly teach that the amino acid comprises phenylalanine. However, Ayyub et al. teaches that the amino acid comprises phenylalanine (the device is used to detect phenylalanine in blood, see [0007]).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to modified the device of Holmes et al. to have included the detection of phenylalanine of Ayyub et al. for the benefit of diagnosing metabolic diseases based on the concentration of essential amino acids in the bloodstream (see [0020] in Ayyub et al.).
Regarding claim 5, Holmes et al. does not explicitly teach that the lateral flow pathway further comprises at least one of a nitrocellulose membrane, an asymmetric polysulfone, a hydrophilic glass fiber, and hydrophilic cotton linter material. However, Ayyub et al. teaches a device wherein the lateral flow pathway further comprises at least one of a nitrocellulose membrane, an asymmetric polysulfone, a hydrophilic glass fiber, and hydrophilic cotton linter materials (the filter paper with flow channels can be constructed of nitrocellulose or glass fiber, see [0084]).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the device of Holmes et al. to have included the nitrocellulose membrane of Ayyub et al. for the benefit of wicking plasma away toward the measurement section of the test strip (see [0197] in Ayyub et al.).
Regarding claim 6, Holmes et al. does not explicitly teach that the liquid sample site comprises a second plasma separation membrane. However, Ayyub et al. teaches a device wherein the liquid sample insertion site comprises a second plasma separation membrane layer, a conjugate pad layer, and a nitrocellulose sub-layer (the device contains another sample application site, see [0204], where the site comprises a plasma separating membrane, an absorbent pad to distribute plasma, and a nitrocellulose sub-layer, see [0197]).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the device of Holmes et al. to have included the second plasma separation membrane of Ayyub et al. for the benefit of being able to separate a whole blood sample thoroughly in 5 minutes or less (see [0214] in Ayyub et al.).
Regarding claim 13, Holmes et al. does not explicitly teach that the lateral flow pathway further comprises at least one of a nitrocellulose membrane, a hydrophilic glass fiber, and hydrophilic cotton linter materials. However, Ayyub et al. teaches a device wherein the lateral flow pathway further comprises at least one of a nitrocellulose membrane, a hydrophilic glass fiber, and hydrophilic cotton linter materials (the filter paper with flow channels can be constructed of nitrocellulose or glass fiber, see [0084]).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the device of Holmes et al. to have included the nitrocellulose membrane of Ayyub et al. for the benefit of wicking plasma away toward the measurement section of the test strip (see [0197] in Ayyub et al.).
Regarding claim 14, Holmes et al. does not explicitly teach that the reactant comprises a tetrazolium salt. However, Ayyub et al. teaches a device wherein the reactant comprises a tetrazolium salt (the biosensor contains a tetrazolium dye to form a colored formazan compound, see [0135]).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the device of Holmes et al. to have included the tetrazolium salt of Ayyub et al. for the benefit of generating a dye in response to exposure to the analyte within the sample (see [0135] in Ayyub et al.).
Regarding claim 15, Holmes et al. does not explicitly teach that the liquid sample insertion site comprises a second plasma separation membrane. However, Ayyub et al. teaches a device wherein the liquid sample insertion site comprises a second plasma separation membrane layer, an asymmetric polysulfone, a conjugate pad layer, and a nitrocellulose sub-layer (the device contains another sample application site, see [0204], where the site comprises a plasma separating membrane, a poly(ethylsulfone) compound, an absorbent pad to distribute plasma, and a nitrocellulose sub-layer, see [0197]).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the device of Holmes et al. to have included the second plasma separation membrane of Ayyub et al. for the benefit of being able to separate a whole blood sample thoroughly in 5 minutes or less (see [0214] in Ayyub et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797